Citation Nr: 1243997	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Service connection was granted and an initial noncompensable evaluation was assigned therein for residuals of a right ankle fracture.  The Veteran appealed this determination with respect to the assigned evaluation.

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this matter must be remanded.  Such remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

VA has a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  This duty includes a mandate that any VA medical examination obtained be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A VA medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As such, a VA medical examination must describe the disability, if any, in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  It also must be contemporaneous if the disability is service-connected.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (concluding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination too remote for rating purposes cannot be considered "contemporaneous"); see also Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v, Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  In other words, it must portray the current state of the service-connected disability.  

The Veteran underwent a VA medical examination concerning his right ankle in January 2009.  He denied all symptoms including pain, stiffness, episodes of dislocation or subluxation, and locking episodes.  He further denied any limitation with respect to standing and walking.  The Veteran's gait was described as normal, with no evidence of abnormal weightbearing.  There was no right ankle instability.  Its range of motion was normal initially and upon repetition.  X-rays showed no acute fracture, a minimal calcaneal spur, and some osteophytes.  The impression was no acute fracture.  Status post fracture of the right ankle was diagnosed.  

Since later in February 2009, the Veteran has complained of right ankle pain, popping, stiffness, and limitation of motion.  He also has indicated that he has a walker beside his bed in case his right ankle gives out as it has done in the past.
The January 2009 VA medical examination was conducted almost four years ago and thus is of considerable age.  Neither the Veteran nor his representative specifically has contended that his right ankle has gotten worse since then.  Yet it readily is inferred that the Veteran believes this to be the case.  He essentially denied all right ankle symptoms at the examination.  However, he thereafter has consistently reported several right ankle symptoms.  Some of these symptoms are the ones he specifically previously denied.  No significant findings were made at the examination, but it is possible that significant findings developed at some point thereafter.  The Board finds, in light of the aforementioned, that the Veteran must be afforded another VA examination to ensure there is sufficient evidence to evaluate the disability for the entire appeal period.




Accordingly, the case is REMANDED for the following action:

1.  Undertake any records development indicated.  This shall include requesting updated VA treatment records since April 2009, if any, regarding the Veteran.  This also shall include requesting that he either authorize the release of any pertinent private records regarding him identified during the course of the remand or alternatively provide them to VA himself.  This finally shall include, if such authorization is provided, requesting the records initially with a follow-up request as necessary.  Any records received shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any records are not received.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  After completion of the above, arrange for the Veteran to undergo another VA medical examination concerning his right ankle.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptomatology.  All necessary tests, studies, or evaluations next shall be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

3.  Finally readjudicate the Veteran's entitlement to an initial compensable evaluation for residuals of a right ankle fracture.  If this benefit sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

